            Case 8:21-cv-01622-DKC Document 1 Filed 06/30/21 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

KUCHAN DENT                                             *

                  Plaintiff                             *

v.                                                      *       Civil Action No. _______________

WALMART, INC., et al.                                   *

                  Defendants                            *

*      *          *      *       *       *      *       *       *       *      *       *    *

                        NOTICE OF REMOVAL OF CIVIL ACTION
                      AND STATEMENT OF GROUNDS FOR REMOVAL

To Plaintiff and Her Attorney of Record:

       Please take notice that Defendants Walmart, Inc., Wal-Mart Stores East, LP, and Wal-Mart

Real Estate Business Trust, (hereinafter collectively “Defendants” or “Walmart”) named in the

civil action filed in the Circuit Court for Calvert County, Maryland, Civil Case Number C-04-CV-

20-000397 (“the State Case”), hereby notes the removal of this action to the United States District

Court for the District of Maryland. In support thereof, Walmart states the following:

       1.         On or about June 3, 2021, Walmart was served with a Complaint, Writ of

Summons, and a Civil Non-Domestic Case Information Report, attached hereto and identified as

Exhibits 1 - 3.

       2.         Plaintiff’s Complaint is based upon an allegations of negligence and premises

liability for Plaintiff Kuchan Dent’s alleged personal injury at Walmart Store #1716 located in

Prince Frederick, Calvert County, Maryland.

       3.         Plaintiff seeks monetary damages in an amount “in excess of Seventy Five

Thousand Dollars ($75,000.00)” for her negligence claim. See Complaint, Ex. 1.

       4.         Plaintiff is a resident of the State of Maryland. See Complaint, Ex. 1.
                                                    1
             Case 8:21-cv-01622-DKC Document 1 Filed 06/30/21 Page 2 of 3



        5.      Defendant Walmart, Inc. is corporation existing under the laws of the State of

Delaware that maintains its principal place of business in the State of Arkansas.

        6.      Defendant Wal-Mart Stores East LP is Delaware limited partnership that maintains

its principal place of business in the State of Arkansas.

        7.      Defendant Wal-Mart Real Estate Business Trust is a Delaware statutory trust that

maintains its principal place of business in the State of Arkansas.

        8.      Defendant Hotel Ambassador Co. is a limited liability company formed under the

laws of the State of New York that maintains its principal place of business in the State of New

York.

        9.      The germane section of 28 U.S.C. §1332(a) provides:

                            (a) The district courts shall have original
                            jurisdiction of all civil actions where the matter
                            in controversy exceeds the sum or value of
                            $75,000, exclusive of interest and costs, and is
                            between –
                                (1)     citizens of different States;

        10.     Removal to the United States District Court for the District of Maryland is

appropriate in this civil action based on diversity of citizenship pursuant to 28 U.S.C. §1332(a).

        11.     Diversity of citizenship is present in this civil action as Plaintiff’s Complaint seeks

damages in excess of Seventy Five Thousand Dollars ($75,000.00), and is between citizens of

different States. Id.

        12.     Pursuant to 28 U.S.C. §1441(b)(2), no defendant is a citizen of the State of

Maryland.

        13.     Defendants reserves the right to amend this Notice of Removal.

        14.     Defendants reserve all defenses, including, without limitation, the defense of lack

of personal jurisdiction.

                                                  2
          Case 8:21-cv-01622-DKC Document 1 Filed 06/30/21 Page 3 of 3



       15.        As required by 28 U.S.C. §1446(a) and Local Rule 103(5)(a), true and legible

copies of all process, pleadings, and documents which have been served upon Defendants in the

State Case that is being removed, as of this date, are being filed with this Notice of Removal as

Exhibits 1 - 6.

       WHEREFORE, Defendants Walmart, Inc., Wal-Mart Stores East, LP, and Wal-Mart Real

Estate Business Trust respectfully request that this civil action be removed to the United States

District Court for the District of Maryland, Southern Division based on diversity of citizenship

pursuant to 28 U.S.C. 1332(a).


                                              /s/ Jennifer M. Alexander
                                              Jennifer M. Alexander, Esquire
                                              Federal Bar No. 15222
                                              jalexander@mhlawyers.com
                                              Kelly S. Kylis, Esquire
                                              Federal Bar No.: 14126
                                              kkylis@mhlawyers.com
                                              MCNAMEE HOSEA, P.A.
                                              888 Bestgate Road, Suite 402
                                              Annapolis, MD 21401
                                              Phone: 410-266-9909
                                              Fax: 410-266-8425
                                              Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of June 2021, I caused a true and correct copy of the
foregoing Notice of Removal of Civil Action and Statement of Grounds for Removal to be served
via first class mail, postage prepaid upon:

       Blaine M. Kolker, Esquire
       SILVER KOLKER LLP
       1120 St. Paul Street
       Suite Two North
       Baltimore, Maryland 21202
       Attorneys for Plaintiff

                                              /s/ Jennifer M. Alexander
                                              Jennifer M. Alexander, Esquire
                                                  3
